Exhibit 10.3

AGREED FORM

Dated                     , 2007

UNILEVER PLC

- and -

UNILEVER N.V.

- and -

JOHNSONDIVERSEY, INC.

 

--------------------------------------------------------------------------------

MASTER SUB-LICENCE AGREEMENT

IN RESPECT OF PROFESSIONAL PRODUCTS

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

           Page 1.    Interpretation    1 2.    Grant of Sub-Licence    10 3.   
Licensed Products    13 4.    Use Of The Trade Marks and Formulation Rights   
18 5.    Quality Control    19 6.    Payment    21 7.    Taxes    21 8.   
Records and verification    22 9.    Goodwill and Conduct    23 10.    Trade
Mark Filings    24 11.    Liaison Managers    24 12.    Recordal    24 13.   
Indemnity    24 14.    Infringement    25 15.    Representations or Warranties
   25 16.    Term and Termination    26 17.    Effect of Termination    28 18.
   Assignment    29 19.    Confidentiality    30 20.    Remedies and Waivers   
31 21.    Notices    32 22.    No Agency or Partnership    33 23.    Costs and
Expenses    33



--------------------------------------------------------------------------------

24.

   Counterparts    33

25.

   Entire Agreement    33

26.

   Invalidity    34

27.

   Further Assurance    34

28.

   Third Party Rights    34

29.

   Agent for Service    34

30.

   Force Majeure    35

31.

   Governing Law    35

32.

   Jurisdiction    35

Schedules

Schedule 1 Products (By Territory)

Schedule 2 Royalty Statement Format

Schedule 3 Corporate Trade Marks

Schedule 4 Operational Protocol

Schedule 5 Standard Financial Information Report

Schedule 6 Affiliates

Schedule 7 Form of Inter-Affiliate Licence

Schedule 8 Shared Customers

Schedule 9 Non-Follow Products



--------------------------------------------------------------------------------

AGREED FORM

THIS AGREEMENT is made the      day of                     , 2007

BETWEEN:

 

(1) UNILEVER PLC, a company incorporated in England and Wales (registered number
41424) whose registered office is at Port Sunlight, Wirral, Merseyside CH62 4UJ,
United Kingdom, (“PLC”) and UNILEVER N.V., a company incorporated in The
Netherlands whose corporate seat is in Rotterdam and whose registered office is
at Weena 455, 3013 A.L. Rotterdam, The Netherlands (“NV”, together with PLC:
“Licensor”) for themselves and on behalf of each Unilever Affiliate;

AND

 

(2)

JOHNSONDIVERSEY, INC., a Delaware corporation whose principal place of business
is at 8310 16th Street, Sturtevant, Wisconsin, 53177-0902, USA
(“JohnsonDiversey”) for itself and on behalf of each JD Affiliate.

WHEREAS:

 

(A) Licensor is the proprietor of a portfolio of trade marks, patents and
know-how relating to, and has extensive goodwill in and a valuable and
distinctive reputation which is associated with, the Products.

 

(B) Licensor has granted licences of such trade marks, patents and know-how to
the Unilever Affiliate in each Territory in respect of such Territory.

 

(C) It is agreed that the JD Affiliate in each Territory shall manufacture (or
have manufactured), and market the Products to Customers in that Territory.

 

(D) Accordingly, Licensor has agreed to procure the grant by the Unilever
Affiliate in each Territory and JohnsonDiversey has agreed to procure that the
JD Affiliate in each Territory accept, a sub-licence of the Trade Marks and
Formulations Rights in that Territory on the terms set out herein in each
Territory.

NOW IT IS HEREBY AGREED as follows:

 

1. Interpretation

 

1.1 In this Agreement unless otherwise specified:

 

“Clawback Amount”    Means an amount equal to the relevant compensation amount
paid by any Unilever Affiliate to a JD Affiliate pursuant to the Umbrella
Agreement in respect of any termination pursuant to Clause 16.2(B)(i) minus two
times the Margin Reduction. “Control”    Means legal or beneficial ownership or
control (whether direct or indirect) of more than 50% of the issued share
capital, or the right to direct or cause the direction of the general management
and policies, of the entity in question, but for the avoidance of doubt neither
Licensor nor any member of its Group (including the Unilever Affiliates) shall
for purposes of this Agreement be deemed to Control JohnsonDiversey or any JD
Affiliate. “Commencement Date”    Means 1st January 2008.



--------------------------------------------------------------------------------

“Copyrights”    Means all copyrights and database rights (whether registered or
unregistered and including applications for the registration of any such thing)
and unregistered design rights, and all forms of protection of a similar nature
or having equivalent or similar effect to any of these which may subsist
anywhere in the world. “Corporate Trade Marks”    Means the trade marks listed
in Schedule 3. “Customers”    Means Professional Customers and Shared Customers.
“De Minimis Change”    Means a non-material change to artwork or labels of any
Products, such that following any such change the appearance of the Product and
the artwork and labels used on it continue to be consistent in all respects with
the Use Guidelines and the Product Template. “Equivalent Consumer Product”   
Means a consumer product (regardless of pack size) that is promoted and sold
under the same Product Trade Mark, using the same formulation and for the same
application as any Product (regardless of size) in the same Territory. “EURIBOR”
   Means the spot rate for one month deposits in Euros as reported by the
British Banking Association on its website on the date that is the first day
after the original due date for payment. “Fiscal Year”    Means each fiscal year
of JohnsonDiversey, being the 52 or 53 week period ending on the Friday
occurring nearest December 31st and commencing on the Saturday following the end
of the preceding fiscal year of JohnsonDiversey and “Fiscal Quarter” shall be
defined accordingly. “Formulation Rights”    Means all Patents and Know-How
(including any Improvement Know-How supplied from time to time) owned by
Licensor from time to time and relevant to any of the Products in the relevant
Territory. “Gross Profit”    Means Net Proceeds of Sale LESS costs of goods sold
in accordance with United States GAAP. “Group”    In relation to Licensor, means
the Licensor’s Group and in relation to JohnsonDiversey, means the
JohnsonDiversey Group in each case from time to time. “Intellectual Property”   
Means all intellectual property, including, without limitation, Patents, Trade
Mark Rights, Know-How and Copyrights. “Improvement Know-How”    Shall have the
meaning given to it in Clause 3.7. “Inter-Affiliate Licence”    Means the
sub-licence agreement in the form attached as Schedule 7. “JD Affiliate”   
Means, for any Territory, the member of the JohnsonDiversey Group specified in
relation to such Territory in Schedule 6 or any successor in business to such
member of the JohnsonDiversey Group.

 

2



--------------------------------------------------------------------------------

“JohnsonDiversey Group”    Means any company in which JohnsonDiversey directly
or indirectly owns or controls the voting rights attaching to not less than 50%
of the issued share capital, or controls directly or indirectly the appointment
of a majority of the board of management. “Know-How”    Means all proprietary
know-how and trade secrets held in any form, including all such rights in
product specifications, processes, formulas, product designs, plans, ideas,
concepts, inventions, manufacturing, engineering and other manuals and drawings,
technical information data, research records and all other confidential or
proprietary technical and business information. “Know-How Documents”    Means
all documents and other things in or on which any information regarding any of
the Technical Specifications, Formulation Rights or Improvement Know-How is
recorded. “Licensor’s Group”    Means PLC, NV and any company in which either or
both together directly or indirectly owns or controls the voting rights
attaching to not less than 50% of the issued share capital, or controls directly
or indirectly the appointment of a majority of the board of management. “Losses”
   Has the meaning given to the term in Clause 13.1. “Margin Reduction”    Means
the amount by which any JD Affiliate’s annual Gross Profit, in relation to any
Product Trade Marks or Products (or replacements therefor) sold by Licensor,
would be less under a Replacement Agreement (after taking into account any
royalty that is to be paid under such Replacement Agreement but subject to a cap
of 6% of Net Proceeds of Sale), assuming that all other factors would be
identical to the previous Fiscal Year, than its Gross Profit would have been
under the terms of this Agreement (in relation to the same Product Trade Marks
or Products (or replacements therefor)), and shall be zero if the JD Affiliate’s
annual Gross Profit would be the same or would increase. “Master Sales Agency
Agreement”    Means the Amended and Restated Master Sales Agency Agreement of
even date herewith between the Parties in relation to the sale by members of the
JohnsonDiversey Group as agent for and on behalf of members of the Licensor’s
Group of products in Professional Packs under trade marks of the Licensor’s
Group to Professional Customers in certain territories other than the
Territories. “Materials”    Means all materials and things whatsoever in or on
which any of the Trade Marks are, or are proposed by JohnsonDiversey to be, used
or incorporated (including, without limitation, all stationery, business cards,
packaging, labelling, signage and advertising and promotional material) in any
format or medium (including, without limitation, all printed, electronic,
magnetic, optical, audio, internet or other media).

 

3



--------------------------------------------------------------------------------

“Net Proceeds of Sale”   

Means:

 

(A)   in relation to a bona fide arm’s length commercial transaction, the
aggregate amount actually invoiced in respect of sales of the Products
(excluding amounts in respect of VAT, sales tax, or duty thereon whether
segregated on the invoices or not) less credit notes and refunds given for goods
returned or destroyed, temporary price reductions, permanent price reductions,
rebates, “prebates”, listing fees and display allowances (in each such case (i)
excluding amounts in respect of VAT, sales tax, or duty thereon whether
segregated on the invoices or not and (ii) only as applied in respect of the
Products); and

  

(B)   in relation to any sale or other disposal of any Products otherwise than
in any arm’s length transaction (including, without limiting the generality of
the foregoing, any transaction where Products are sold as part of a bundle of
products and where (i) discounts are not applied universally against normal
values across all products forming part of the bundle; or (ii) the products
forming part of the bundle are not priced individually on an SKU basis, which
shall not be considered as arms length), the higher of (a) the usual value of
sales of (and the provision of after-sales services and customer care in respect
of) all of the Products so sold or disposed of (or, if there is no usual selling
price, the fair market value thereof) (excluding amounts in respect of VAT,
sales tax, or duty thereon whether segregated on the invoices or not); and (b)
the aggregate gross amount invoiced (after the deductions referred to in
sub-paragraph (A) above) in respect of the Products (in each such case excluding
amounts in respect of VAT, sales tax, or duty thereon whether segregated on the
invoices or not),

 

provided that for the purposes of sub-paragraph (B) above, Products either (i)
used for inspections required under this Agreement or other internal testing; or
(ii) given to others for less than fair value as promotional items in the
ordinary course of business and up to a reasonable level (considering the nature
of the business and consistent with past practice in the relevant Territory),
shall in each case not be considered sold or otherwise disposed.

“Non-Follow Products”    Means those Products listed in Schedule 9 (as amended
from time to time) that are manufactured and packed in accordance with a
Technical Specification of the JohnsonDiversey Group. “Notice”    Means a
notice, notification or other communication given or served in accordance with
Clause 21 and “Notify” shall be construed accordingly.

 

4



--------------------------------------------------------------------------------

“Operational Protocol”    Means the written directions that regulate the
operational procedures and responsibilities of both Parties, the JD Affiliates
and the Unilever Affiliates under this Agreement, as amended by agreement in
writing between Licensor and JohnsonDiversey from time to time, the initial
version of which is attached as Schedule 4 to this Agreement; provided, that, in
the event of any conflict between such Operational Protocol and this Agreement,
this Agreement shall prevail. “Packaging Rights”    Means all copyrights and
design rights owned by Licensor or Unilever Affiliates from time to time and
subsisting in any of the Trade Marks, packaging designs or other Materials used
by JD Affiliates pursuant to approval given in the Use Guidelines or expressly
by Licensor. “Parties”    Means Licensor and JohnsonDiversey and “Party” shall
be construed accordingly. “Patents”    Means all patents, industrial and utility
models and registered designs, including applications, provisional applications,
reissues, divisions, continuations, continuations-in part, renewals,
re-examinations and extensions of the foregoing, and all forms of protection of
a similar nature or having equivalent or similar effect to any of these that may
subsist anywhere in the world. “Proceedings”    Means any proceeding, suit or
action arising out of or in connection with this Agreement. “Products”    Means
the products listed by Territory in Schedule 1 (as amended from time to time in
accordance with this Agreement and the Operational Protocol) marketed and sold
under the corresponding Product Trade Marks in a Professional Pack and “Product”
shall mean any one of them. “Product Group”    Means a group of Products, each
of which uses the same formula (other than with respect to colour or fragrance),
is for the same application and is sold under the same Product Trade Mark.
“Product Template”    Means the template and minimum requirements specified by
Licensor from time to time in respect of the appearance of each Product and the
artwork and labels related thereto. “Product Trade Marks”    Means, in relation
to each Product, the marks, logos and brands of the Licensor’s Group in the
relevant Territory by reference to which that Product is promoted or sold by the
JohnsonDiversey Group in accordance with this Agreement, whether or not they are
the subject of trade mark registrations, either alone or in combination with one
another. “Professional Customer”    Means (i) any Professional End User and (ii)
any Professional Reseller. “Professional End User”    Means any commercial,
institutional or industrial end-user of Professional Products.

 

5



--------------------------------------------------------------------------------

“Professional Pack”   

Means a pack or container which is:

 

(A)   within the specified professional pack size range for the relevant Product
or Shared Customer Product in the relevant Territory, as set out in Schedule 1
(as amended from time to time in accordance with this Agreement) or which is
otherwise approved by Licensor for use in connection with a Product in
accordance with and subject to Clause 3.16, and

 

(B)   marked as “professional” or otherwise distinguished as part of a dedicated
range of Professional Products for Professional End Users.

“Professional Products”    Means any products intended for use by or formulated
or packaged specifically for Professional End Users (including, without
limitation, products marked as “professional” or otherwise distinguished as part
of a dedicated range of Professional Products for Professional End Users).
“Professional Reseller”   

Means:-

 

(A)   any wholesaler or distributor (i) who purchases (or who becomes a
purchaser of) Products exclusively for the purpose of resale, either directly or
indirectly, to Professional End Users and (a) whose shelf space across all its
outlets is 95% (ninety five percent) or more devoted to Professional Products;
or (b) whose sales (by value) are 95% (ninety five percent) or more derived from
sales of Professional Products; or (c) whose sales (by value) are 95% (ninety
five percent) or more derived from sales to Professional End Users; and

 

(B)   any “cash and carry” outlet or similar reseller (i) who purchases (or who
becomes a purchaser of) Products exclusively for the purpose of resale, either
directly or indirectly, to Professional End Users and (a) whose shelf space
across all its outlets is 95% (ninety five percent) or more devoted to
Professional Products; or (b) whose sales (by value) are 95% (ninety five
percent) or more derived from sales of Professional Products.

“Replacement Agreement”    Has the meaning given to it in Clause 16.9.
“Restricted Sales”    Means any sale of any Product by JohnsonDiversey or any
member of the JohnsonDiversey Group which is prohibited by or which would
otherwise violate the Brand Licence Agreement dated 3rd May 2002 between
JohnsonDiversey and S.C. Johnson & Sons, Inc (as amended from time to time)
because it would involve the sale of certain restricted products to certain
restricted customers under such agreement. “Royalty”    Has the meaning given to
it in Clause 6.1. “Service Document”    Means any writ, summons, order,
judgement or other document relating to or in connection with any Proceedings.

 

6



--------------------------------------------------------------------------------

“Shared Customer”    Means any wholesaler, distributor, “cash and carry outlet”,
retailer or similar reseller (i) who purchases Products exclusively for the
purpose of resale, either directly or indirectly, to Professional End Users; but
(ii) who also offers consumer products for sale in the same facilities or
outlets to consumers, and (a) whose shelf space across all its outlets is 5%
(five per cent) or more devoted to Professional Products; or (b) whose sales (by
value) are 5% (five per cent.) or more derived from sales of Professional
Products; or (c) whose sales (by value) are 5% (five per cent.) or more derived
from sales to Professional End Users. For the avoidance of doubt, the Customers
listed in Schedule 8 to this Agreement are agreed by the parties hereto to be
Shared Customers as at the Commencement Date. “Shared Customer Product”    Means
those Products identified as such in Schedule 1. “Standard Financial Information
Report”    Means the standard report format for reporting financial information
as set out in Schedule 5. “Technical Specifications”    Means the formulae,
specifications, manufacturing processes and other requirements of (i) the
Licensor Group in relation to Products (other than Non-Follow Products), as
provided to JohnsonDiversey by or on behalf of Licensor and as amended from time
to time by Licensor pursuant to Clause 3.2, and (ii) of the JohnsonDiversey
Group in relation to Non-Follow Products, as approved by Licensor pursuant to
Clause 3.1. “Term”    Means the period beginning on the Commencement Date and
ending on the tenth (10th) anniversary of the Commencement Date, unless
terminated earlier in accordance with Clause 16. “Territories”    Means the
countries listed in Schedule 1 (and “Territory” means any one of them). “Trade
Marks”    Means the Product Trade Marks and the Corporate Trade Marks and “Trade
Mark” means any one of them. “Trade Mark Rights”    Means trademarks, service
marks, proprietary rights in trade names, trade dress, domain names, labels,
logos, slogans and all other devices used to identify any product, service,
business or company whether registered, unregistered or at common law, and any
applications for registration or registrations thereof and all forms of
protection of a similar nature or having equivalent or similar effect to any of
these that may subsist anywhere in the world. “Umbrella Agreement”    Means the
Umbrella Agreement of even date herewith between the Parties in relation to the
arrangements throughout the world for the sale by members of the JohnsonDiversey
Group of products under trade marks of the Licensor’s Group to Customers,
whether as licensees pursuant to this Agreement or as agents or distributors
under any other agreement between the Parties. “Unilever Affiliate”    Means,
for any Territory, the member of the Licensor’s Group specified in relation to
such Territory in Schedule 6 or any successor in business to such member of the
Licensor’s Group;

 

7



--------------------------------------------------------------------------------

“Use Guidelines”    Means any guidelines to regulate the use of the Trade Marks
as may be provided in writing to JohnsonDiversey by Licensor from time to time.
“VAT”    Means in relation to any jurisdiction within the European Community,
the tax imposed by the Sixth Council Directive of the European Communities and
any national legislation implementing that directive together with legislation
supplemental thereto and, in relation to any other jurisdiction, the equivalent
tax (if any) in that jurisdiction.

 

1.2 In construing this Agreement, unless otherwise specified:

 

  (A) references to Clauses and Schedules are to clauses of, and schedules to,
this Agreement;

 

  (B) use of any gender includes the other gender;

 

  (C) references to a “person” shall be construed so as to include any
individual, firm, company or other body corporate, government, state or agency
of a state, local or municipal authority or government body or any joint
venture, association or partnership (whether or not having separate legal
personality);

 

  (D) a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted;

 

  (E) any reference to a “day” (including within the phrase “Business Day”)
shall mean a period of 24 hours running from midnight to midnight and to a
“Business Day” shall be to any day (other than a Saturday or Sunday) on which
banks are generally open for business in any relevant Territory;

 

  (F) references to times are to London times;

 

  (G) references to “indemnifying” any person against any circumstance include
indemnifying and keeping him harmless, on an after tax basis, from all actions,
claims and proceedings from time to time made against him and all loss, damage,
payments, costs or expenses suffered made or incurred by him as a consequence of
that circumstance that are properly recoverable under English law;

 

  (H) a reference to any other document referred to in this Agreement is a
reference to that other document as amended, varied, novated or supplemented
(other than in breach of the provisions of this Agreement) at any time;

 

  (I) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

 

  (J) a reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall in respect of any jurisdiction other than England be
treated as a reference to any analogous term in that jurisdiction;

 

8



--------------------------------------------------------------------------------

  (K) the rule known as the ejusdem generis rule shall not apply and accordingly
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things;

 

  (L) general words shall not be given a restrictive meaning by reason of the
fact that they are followed by particular examples intended to be embraced by
the general words; and

 

  (M) references to currencies means the legal currency in its respective
jurisdiction and, in particular, “Dollars” means United States dollars, “Euro”
means euros issued by any of the participating member states of the European
Union, and “Sterling” means pounds sterling issued by the United Kingdom.

 

1.3 The Schedules form part of this Agreement and shall have the same force and
effect as if expressly set out in the body of this Agreement, and any reference
to this Agreement shall include the Schedules.

 

1.4 Licensor is entering into this Agreement for itself and as agent for each
Unilever Affiliate and JohnsonDiversey is entering into this Agreement for
itself and as agent for each JD Affiliate.

 

1.5 Where in this Agreement a Unilever Affiliate or a JD Affiliate is expressed
to have an obligation or is given a right, the expression of that obligation or
that right shall be construed as the Licensor or JohnsonDiversey (as the case
may be) agreeing on behalf of the relevant Unilever Affiliate or JD Affiliate to
assume such obligation or receive or exercise such right.

 

1.6 Where in this Agreement Licensor or JohnsonDiversey assumes an obligation or
is given a right, the expression of that obligation or that right shall be
construed as Licensor or JohnsonDiversey (as the case may be) agreeing on behalf
of itself and each member of its Group to assume such obligation or receive or
exercise such right.

 

1.7 Notwithstanding any other provisions of this Agreement:

 

  (A) the Licensor shall procure, as regards any Unilever Affiliate and its
Territory, that such Unilever Affiliate enters into an Inter-Affiliate Licence
and complies with its obligations under this Agreement; and

 

  (B) JohnsonDiversey shall procure, as regards any JD Affiliate and its
Territory, that such JD Affiliate enters into an Inter-Affiliate Licence and
complies with its obligations under this Agreement;

 

  (C) the only members of the Licensor’s Group (including any Unilever
Affiliate) which may take steps to enforce any or all rights under this
Agreement or any Inter-Affiliate Licence are PLC and NV, either or both of which
(in their discretion) are hereby appointed as agents of the relevant member of
the Licensor’s Group to have sole control of all Proceedings involving that
member of the Licensor’s Group;

 

  (D) the only member of the JohnsonDiversey Group (including any JD Affiliate)
which may take steps to enforce any or all rights under this Agreement or any
Inter-Affiliate Licence is JohnsonDiversey, which is hereby appointed as agent
of the relevant member of the JohnsonDiversey Group to have sole control of all
Proceedings involving that member of the JohnsonDiversey Group;

 

9



--------------------------------------------------------------------------------

  (E) the Licensor undertakes that it shall not bring Proceedings or any
proceedings, suit or action arising out of or in connection with any
Inter-Affiliate Licence against any member of the JohnsonDiversey Group
(including any JD Affiliate) other than JohnsonDiversey and shall procure that
no other member of the Licensor’s Group brings Proceedings against any member of
the JohnsonDiversey Group;

 

  (F) JohnsonDiversey undertakes that it shall not bring Proceedings or any
proceedings, suit or action arising out of or in connection with any
Inter-Affiliate Licence against any member of the Licensor’s Group (including
any Unilever Affiliate) other than the Licensor and shall procure that no other
member of the JohnsonDiversey Group brings Proceedings against any member of the
Licensor’s Group; and

 

  (G) when bringing a claim, or enforcing any rights under this Agreement or any
Inter-Affiliate Licence, the Losses of each member of the Licensor’s Group
including any Unilever Affiliate (in respect of the Licensor) or the Losses of
each member of the JohnsonDiversey Group including any JD Affiliate (in respect
of JohnsonDiversey) incurred in connection with or in relation to this Agreement
shall be deemed to be the Losses of Licensor or JohnsonDiversey as applicable.

 

2. Grant of Sub-License

 

2.1 In consideration of JohnsonDiversey’s and the JD Affiliates’ obligations
under this Agreement, Licensor shall procure that the Unilever Affiliate in each
Territory shall grant on the terms of the agreed form Inter-Affiliate Licence
set out in Schedule 10 to the respective JD Affiliate in such Territory for its
benefit and the benefit of its permitted sub-licensees:

 

  (A) an exclusive licence to use the relevant Product Trade Marks (in
accordance with the Use Guidelines) in relation to each corresponding Product
(manufactured and packed in accordance with the corresponding Technical
Specifications) in the corresponding Territory for sale to Professional
Customers in such Territory;

 

  (B) a non-exclusive licence to use the relevant Product Trade Marks (in
accordance with the Use Guidelines) in relation to each corresponding Shared
Customer Product (manufactured and packed in accordance with the corresponding
Technical Specifications) in the corresponding Territory for sale to Shared
Customers in such Territory;

 

  (C) a non-exclusive licence of the relevant Formulation Rights and Packaging
Rights in the corresponding Territory (i) to use, keep, make, produce for sale,
offer and import for sale and sell, and (ii) subject to Clause 2.2. to have
produced for sale, and have made, (in each case) the corresponding Products,
manufactured and packed in accordance with the corresponding Technical
Specifications and under the corresponding Product Trade Marks, in the
corresponding Territory, for sale to Customers in such Territory; and

 

  (D) a non-exclusive licence to use the Corporate Trade Marks (in accordance
with the Use Guidelines) on the packaging of Products (manufactured and packed
in accordance with the corresponding Technical Specifications) and Materials for
sale to Customers in such Territory.

 

2.2 To the extent that it is necessary to facilitate or allow JD Affiliates to
procure the manufacture or co-packing of Products by third parties (other than
members of the JohnsonDiversey Group) but for no other purpose, each JD
Affiliate shall be entitled to sub-license its rights under this Agreement to,
and (for the avoidance of doubt) have made or co-packed, any Products by, any
such third party provided it obtains the express prior written consent of the
Licensor to that sub-licence to that third party for that activity (which
consent shall not be unreasonably withheld or delayed); provided further that JD
Affiliates shall procure that each such third party sub-licensee shall agree to
maintain information received in connection with such arrangements in confidence
to the same extent JohnsonDiversey and the JD Affiliates are required under this
Agreement and to comply with each and every other relevant term of this
Agreement as if it were a Party (in JohnsonDiversey’s place). Licensor shall be
deemed to have consented to a JD Affiliate having a Product made or co-packed by
a third party supplier (and to any sub-licensing of its rights under this
Agreement by such JD Affiliate for such purpose) where as of the Commencement
Date that supplier (a) makes an equivalent product for Licensor or any member of
Licensor’s Group to the same Technical Specification and under the same
Formulation Rights as that Product, or (b) makes the same Product (ignoring for
these purposes only the pack size of the Product) for such JD Affiliate.

 

10



--------------------------------------------------------------------------------

2.3 Except as expressly provided in Clause 2.1, nothing in this Agreement shall
operate to grant JohnsonDiversey or any JD Affiliate or any other person, and
neither JohnsonDiversey any JD Affiliate nor any other person shall obtain, any
rights in or in relation to any of the Trade Marks or the Formulation Rights or
the Packaging Rights or (other than in respect of the Non-Follow Products) the
Technical Specifications.

 

2.4 The Parties, the JD Affiliates and the Unilever Affiliates shall each comply
in all material respects with the Operational Protocol in the performance of its
obligations under this Agreement, provided that if there is any inconsistency
between the terms of this Agreement and the Operational Protocol, the terms of
this Agreement shall prevail.

 

2.5 Any use of any of the Trade Marks by any member of JohnsonDiversey’s Group
(or any other sub-licensee of JohnsonDiversey) shall be deemed use by the JD
Affiliates for the purposes of this Agreement (and, for the avoidance of doubt,
any action or omission which would be, or would contribute to, a breach if
committed or omitted by any JD Affiliate shall be treated as if so committed or
omitted by such JD Affiliate).

 

2.6 JohnsonDiversey shall procure that each JD Affiliate, each sub-licensed
member of the JohnsonDiversey Group and each third party sub-licensee from time
to time complies with each and all of the terms of this Agreement as if it were
a party.

 

2.7 For the avoidance of doubt but subject to Clauses 2.8 and 2.9, the
exclusivity of the licence granted in Clause 2.1(A) shall not affect the right
of Licensor (and any other member of the Licensor’s Group, including any
Unilever Affiliate) to use and license the Product Trade Marks in the
Territories for any product (other than a Professional Product) including,
without limitation, a product (other than a Professional Product) that is
equivalent to any Product (irrespective of the pack size of such equivalent
product).

 

2.8 Subject as provided below, neither Licensor nor any member of Licensor’s
Group (including any Unilever Affiliate) shall sell or offer for sale:

 

  (A) to any Shared Customer in any Territory, (i) any Professional Product
(irrespective of pack size) that is (a) under any Product Trade Mark that is
used in relation to any Product in such Territory and (b) equivalent to any
Product (irrespective of pack size) in such Territory, or (ii) any product under
any Product Trade Mark in a pack size that is different (excluding multi-packs)
to those sold or offered for sale to customers other than Shared Customers in
the same Territory; or

 

11



--------------------------------------------------------------------------------

  (B) to any Professional Customer in any Territory, any Professional Product
(irrespective of pack size) that is (a) under any Product Trade Mark that is
used in relation to any Product in such Territory and (b) is equivalent to any
Product (irrespective of pack size) in such Territory.

Notwithstanding the foregoing, nothing in this Agreement or in any
Inter-Affiliate Licence shall prevent or restrict Unilever or any Unilever
Affiliate from manufacturing, distributing, marketing, promoting or selling,
whether directly or indirectly, a Product to a Customer if and to the extent
that the sale of such Product to such Customer by any member of the
JohnsonDiversey Group would constitute a Restricted Sale.

 

2.9 The provisions of this Clause 2.9 shall only apply with respect to (i) any
Territory in which the JD Affiliate has not also been appointed as a distributor
of Unilever consumer products pursuant to the Umbrella Agreement as at the
Commencement Date (and with respect to any such Territory, such provisions shall
apply as from the Commencement Date) and (ii) any Territory in which the JD
Affiliate subsequently ceases to be a distributor of Unilever consumer products
pursuant to the Umbrella Agreement whilst this Agreement continues in effect
(and with respect to any such Territory, such provisions shall apply only from
the date of such cessation) (any such Territory as is referred to in (i) and
(ii) above being a “Non-Distribution Territory”). The date on which the
provisions of this Clause 2.9 first become applicable with respect to any
Non-Distribution Territory shall be the “Trigger Date” for such Non-Distribution
Territory.

 

  (A) With respect to each such Non-Distribution Territory from and after the
relevant Trigger Date, until this Agreement terminates in its entirety or, until
this Agreement terminates with respect to such Non-Distribution Territory or a
particular Product in that Non-Distribution Territory, whichever is earlier,

 

  (i) Licensor will not, and will procure that no member of the Licensor’s Group
(including any Unilever Affiliate) shall appoint or engage any person in such
Non-Distribution Territory as its licensee, distributor, wholesaler or other
reseller of or agent for the promotion or sale of Equivalent Consumer Products
(regardless of pack size) to Professional Customers in such Non-Distribution
Territory, other than the relevant JDI Affiliate pursuant to or as otherwise
permitted by this Agreement;

 

  (ii) Licensor confirms that neither it nor any member of the Licensor’s Group
(including any Unilever Affiliate) shall specifically target or actively seek
Professional Customers for the sale of Equivalent Consumer Products (regardless
of pack size) in such Non-Distribution Territory.

 

  (iii) Subject always as provided in Clauses 2.9 (A) (i) and (ii), neither
Licensor nor any member of the Licensor’s Group (including any Unilever
Affiliate) shall otherwise be prevented or restricted in any way by this
Agreement from promoting or selling Equivalent Consumer Products to:

 

  (a) Professional Customers in any Non-Distribution Territory;

 

  (b) Professional Customers in any territory other than a Non-Distribution
Territory.

 

12



--------------------------------------------------------------------------------

  (B) Notwithstanding anything in this Agreement but subject to the Umbrella
Agreement, neither Licensor nor any member of the Licensor’s Group (including
any Unilever Affiliate) shall have any liability to JohnsonDiversey or any of
the JD Affiliates for the promotion or sale of Equivalent Consumer Products to
Professional Customers in any such Non-Distribution Territory:

 

  (i) by any third party over which neither Licensor nor any of the Unilever
Affiliates has any control;

 

  (ii) by any licensee, agent, distributor, wholesaler or other reseller, other
than, in each case, any such person that is either a Professional Reseller or a
licensee or agent appointed or engaged by any member of the Licensor’s Group
(including any Unilever Affiliate) after the Trigger Date for the promotion or
sale of Equivalent Consumer Products regardless of pack size) in breach of
Clause 2.9(A)(i);

 

  (iii) by any licensee, agent, distributor, wholesaler or other reseller of any
member of the Licensor’s Group, or by any member of the Licensor’s Group,
(including in each case any Unilever Affiliate) where any such sale was not
solicited by it or where it has used reasonable endeavours to procure that such
person should not so promote or sell Equivalent Consumer Products to
Professional Customers in such Non-Distribution Territory;

 

  (iv) by any licensee, agent, distributor, wholesaler or other reseller of
Licensor or any member of the Licensor’s Group (including any Unilever
Affiliate) to whom Licensor or any member of the Licensor’s Group (including any
Unilever Affiliate) was selling such Equivalent Consumer Products at any time
during the 12 month period prior to the Trigger Date.

 

3. Licensed Products

 

3.1 Each JD Affiliate undertakes only to use the Technical Specifications for
the manufacture of the corresponding Products and shall ensure that the Products
conform to Technical Specifications at all times. The manufacture and/or sale of
any Non-Follow Product in any Territory, and the Technical Specifications
relating thereto, shall require and be subject to the prior written approval of
the Licensor. Licensor shall be deemed to have approved the Non-Follow Products
(and Technical Specifications relating thereto) listed in Schedule 9 for sale in
each Territory specified therein.

 

3.2 Licensor shall from time to time be entitled to change the Technical
Specifications, the Product Template and/or Product Trade Marks applicable to
each of the Products in any Territory, provided that the Technical
Specifications, the Product Template and/or Product Trade Marks, remain
consistent (allowing for the different requirements of target customers,
including without limitation with regard to formulation) with the equivalent
requirements it applies in respect of those products sold by Licensor or any
member of the Licensor’s Group (including any Unilever Affiliate) to its
customers, unless otherwise agreed by JohnsonDiversey.

 

3.3

Where Licensor shall direct a change to the Technical Specifications, the
Product Template and/or the Product Trade Marks under Clause 3.2, or to the pack
size of any Products as a consequence of any change in accordance with Clause
3.16 to the Professional Pack size range specified in Schedule 1 in any
Territory, any such change shall be implemented by each JD Affiliate by the date
specified by Licensor in the notice to JohnsonDiversey directing such change,
save that any change

 

13



--------------------------------------------------------------------------------

 

required to the pack size of any Products as a consequence of any change in
accordance with Clause 3.16 to the Professional Pack size range specified in
Schedule 1 shall be implemented by the relevant JD Affiliates as soon as
reasonably practicable and in any event, in relation to any Shared Customer
Products, within a period of twelve (12) months, and in relation to any other
Products, within a period of twenty four (24) months after the date of such
notice (the “Transitional Period”). Save in relation to any change required to
the pack size of any Products as a consequence of any change in accordance with
Clause 3.16 to the Professional Pack size range, in respect of which the
relevant Transitional Period shall apply, Licensor shall give as much notice to
JohnsonDiversey of any change as is reasonably practicable (having regard to the
nature of the change, the requirements imposed by any applicable laws and
regulations or industry guidelines or standards and JohnsonDiversey’s and
Licensor’s respective normal development schedules for products and packaging),
but in no event will such notice be delivered less than 6 months prior to such
change being effective except to the extent required by applicable law or
regulation or industry guidelines or standards.

 

3.4 If JohnsonDiversey wishes to dispute the reason for a change under Clauses
3.2 or 3.16 or the timing of a change by Licensor under Clause 3.3 and the
Liaison Managers of the parties have been unable to resolve the situation within
thirty (30) days, then JohnsonDiversey may refer the matter in writing to
Licensor’s Senior Vice President, Marketing Operations, HPC Europe (or
equivalent position at the time) stating the reasons for its objection. The
Parties agree to operate this escalation procedure in good faith.
JohnsonDiversey agrees not to invoke the procedure more frequently than is
reasonably necessary. The decision of Licensor’s Global Homecare Category
Director (or equivalent position at the time) shall be final.

 

3.5 The JD Affiliates shall bear the cost of all changes, whether or not
directed by Licensor pursuant to Clause 3.2 or 3.16, to the Technical
Specifications, the Product Template, the Product Trade Marks and/or the pack
size of, or otherwise in relation to, the Products and/or their labels or
packaging, provided that such changes are required to comply with:

 

  (A) applicable law or regulation; or

 

  (B) industry standards, regulations, codes of practice and guidance; or

 

  (C) decisions and recommendations of any relevant court, tribunal, regulatory
body or ombudsman from time to time relating to the manufacturing, packaging,
supply and sale of the Products; or

 

  (D) any change (including without limitation to pack size) made by or
following a request by JohnsonDiversey or any JD Affiliate in accordance with
this Agreement, including without limitation pursuant to Clause 3.8 but
excluding changes made pursuant to Clauses 3.2 and 3.16.

 

3.6 Where the Licensor requires any JD Affiliate to make a change to the
Technical Specifications, the Product Template, the Product Trade Marks and/or
the pack size of, or otherwise in relation to, one or more Products and/or their
labels or packaging pursuant to Clause 3.2 or 3.16 and such change is not
required to comply with any of sub-paragraphs (A) to (C) (inclusive) of Clause
3.5 (or, for the avoidance of doubt, is not a change of the kind referred to in
sub-paragraph (D) of Clause 3.5), each Unilever Affiliate shall reimburse the
corresponding JD Affiliate for all costs reasonably and necessarily incurred by
such JD Affiliate as a consequence of implementing such change in relation to
(i) the disposal of finished Products and/or raw and packaging materials
rendered obsolete by such change; and (ii) alterations to or investment in its,
or any third party manufacturer’s, manufacturing equipment or methods required
as a consequence of such change, except that Unilever Affiliates shall not be
responsible for and shall not reimburse JD Affiliates in respect of any such
costs (which costs, together with any other costs related to such change) shall
be borne by JD Affiliates):

 

14



--------------------------------------------------------------------------------

  (A) where such change can be implemented by the JD Affiliate as part of its
normal development schedule for products and packaging; or

 

  (B) where such change can be implemented by the relevant JD Affiliate at a
cost of less than €50,000 (fifty thousand Euros) in a manner consistent with
this Agreement and the Operational Protocol; or

 

  (C) to the extent that such costs are offset by discounted future cost
savings, margin improvements, increased sales or other benefits received by the
JD Affiliate as a direct or reasonably foreseeable consequence thereof within a
reasonable period (depending on the unexpired term of the Agreement) during the
course of this Agreement.

 

3.7 Licensor shall provide JD Affiliates with all Know-How owned by members of
the Licensor’s Group which is reasonably necessary to implement any new
Technical Specifications (“Improvement Know-How”) as soon as practicable after
Licensor notifies JohnsonDiversey of any change to any Technical Specification.

 

3.8 If any JD Affiliate desires to (i) make a De Minimis Change to any existing
Product in any Territory or (ii) change the pack size of any Product in any
Territory to another pack size that is also a Professional Pack (for such
Product) (a “Pack Change”), then provided following any such change the Product
is in accordance with the relevant Product Template, Technical Specifications
and Packaging Specifications for such Product, it may do so without obtaining
Licensor’s written agreement subject to it notifying details of such De Minimis
Change or pack size change to Licensor in accordance with the Operational
Protocol. If any JD Affiliate desires to make changes other than De Minimis
Changes or a Pack Change to any existing Product or to offer a new product under
any of the Product Trade Marks in any Territory (other than as a consequence of
a Pack Change), it shall not do so without obtaining Licensor’s prior written
agreement and shall follow the procedure for seeking such agreement that is
prescribed in Operational Protocol. Licensor shall, in good faith, attempt to
accommodate any JD Affiliate’s request keeping in mind differences in target
customer needs, provided, that Licensor may give or withhold its agreement in
its absolute discretion and on such terms as it may see fit but shall give such
JD Affiliate a written explanation of its reasons. If JohnsonDiversey wishes
such decision and reasons to be reviewed, and the Liaison Managers of the
Parties have been unable to resolve the situation within thirty (30) days, then
JohnsonDiversey may refer the matter in writing to Licensor’s Senior Vice
President, Marketing Operations, HPC Europe (or equivalent position at the time)
stating its position. The Parties agree to operate this escalation procedure in
good faith. JohnsonDiversey agrees not to invoke the procedure more frequently
than is reasonably necessary. The decision of Licensor’s Senior Vice President,
Marketing Operations, HPC Europe (or equivalent position at the time) shall be
final. For the avoidance of doubt, all Product modifications existing as of the
Commencement Date and which have been previously approved by Licensor shall not
require further approval hereunder.

 

3.9 Each JD Affiliate shall ensure that all the Products, their manufacture and
their packaging and all Materials used in relation to them meet all mandatory
statutory and regulatory requirements applicable in the relevant Territory as
laid down by competent authorities and all self regulatory requirements,
including without limitations standards and guidelines set by trade or industry
bodies, with which the relevant Unilever Affiliate or other member of the
Licensor’s Group has agreed to comply in the Territory. The Parties shall
co-operate and shall inform each other as to any such requirements or changes
that come to their attention. If there should be any inconsistency between these
statutory and self-regulatory requirements, JD Affiliates shall ensure
compliance with statutory requirements in preference to the self-regulatory.

 

15



--------------------------------------------------------------------------------

3.10 JohnsonDiversey and the JD Affiliates shall be responsible for any dispute,
action, claim, loss or demand in relation to the manufacture, sale, use or
consumption of the Products or their packaging, whether or not it is in breach
of this Agreement (a “Product Claim”), save that Product Claims shall not
include any claim (i) in relation to any Trade Mark or for infringement of any
intellectual property right (other as regards the Technical Specifications of
any Non-Follow Products), in each case as a consequence of any JD Affiliate
exercising the rights licensed under this Agreement in accordance with this
Agreement, or (ii) which may arise from a breach of this Agreement by Licensor
(including without limitation the warranties given by Licensor in Clauses 14.1
and 15.1).

 

3.11 Each Party shall promptly notify the other, and keep it regularly informed,
of any Product Claim which is made against it which could lead to detriment to
any Trade Mark or to a complaint to a regulatory body or to proceedings against
any JD Affiliate, any Unilever Affiliate, JohnsonDiversey or Licensor. Each
Party shall consult fully and closely with the other in relation to any such
Product Claim with a view to eliminating or minimising any possible harm to any
Trade Mark. As part of this consultation, the Parties shall use all reasonable
endeavours to adopt a joint public relations approach in relation to any Product
Claim or other claim which might cause such harm.

 

3.12 Each Party agrees promptly to notify the other upon becoming aware of any
actual or impending event or circumstance outside the control of that Party
which might adversely affect the quality of the Products or the goodwill and
reputation of the same in the market.

 

3.13 Each Party shall take such reasonable steps as are prudent and within the
control of the relevant Party (if any) to remedy the adverse effect of any event
or circumstance which might adversely affect the quality of the Products or the
goodwill and reputation of the same in the market and shall notify the other of
the event/circumstance and of the steps being taken, and take reasonable account
of any comments and/or suggestions made by the other.

 

3.14 For the avoidance of doubt, where any event or circumstance should occur
which in the reasonable opinion of the Licensor could lead to detriment to any
Trade Mark JohnsonDiversey and each JD Affiliate shall, unless otherwise agreed
by Licensor or prohibited by legal requirements, act strictly in accordance with
Licensor’s crisis management procedures as prescribed in the Operational
Protocol.

 

3.15 Each JD Affiliate shall obtain and maintain, for the whole of the period
during which it is entitled to use the Trade Marks, liability insurance for
Product Claims in such reasonable amount and to such extent and in accordance
with good commercial practice in respect of a business of the same kind as that
of the JohnsonDiversey Group. JohnsonDiversey shall supply the Licensor with a
copy of any such insurance policy, if so requested.

 

3.16 Licensor shall be entitled (but not more than once annually in respect of
any Product Group) to change the Professional Pack size range specified in
Schedule 1 for any Product Group (either in so far as it relates to the Shared
Customer Products within such Product Group or in so far as it relates to the
Products that are not Shared Customer Products within such Product Group or in
so far as it relates to all Products within such Product Group) in any Territory
by giving notice to JohnsonDiversey in accordance with Clause 3.3 where for a
period of at least twelve (12) months prior to such notice consumer products
equivalent to the relevant Products have been sold in commercial quantities by
any person (including without limitation the relevant member of the Licensor’s
Group) in consumer channels in the Territory in pack sizes that are within the
relevant Professional Pack size range applicable during such period, with the
intention of ensuring that Products are differentiated in terms of pack size
from equivalent products sold by any person in commercial quantities in consumer
channels in the same Territory. Prior to giving any such notice Licensor shall
in good faith (i) consider whether any such change should apply to all Products
within the relevant Product Group in any Territory or only to Shared Customer
Products within such Product Group; (ii) in determining the extent of any change
to the minimum pack size within the pack size range for the relevant Product
Group in any Territory, have regard to the differential, in terms of pack size,
both before and after any such change, between the products on sale in consumer
channels and the minimum pack size for the relevant Product Group. Any Product
that is subject to any such notice shall remain a Product for all purposes under
this Agreement during the relevant Transitional Period (as defined in Clause
3.3), notwithstanding that it shall be outside the relevant Professional Pack
size range specified for it in Schedule 1, pending implementation of such change
by JohnsonDiversey in accordance with Clause 3.3. The Parties further
acknowledge that as at the Commencement Date certain Products are outside the
relevant Professional Pack size range specified in Schedule 1 for the Product
Group to which they belong (“Transitional Products”). JD Affiliates shall use
all reasonable endeavours to migrate such Transitional Products to new pack
sizes that conform to the relevant Professional Pack size range specified in
Schedule 1 for such Transitional Products as soon as reasonably practicable and
in any event within a period of three (3) years after the Commencement Date and
each Transitional Product shall remain a Product for all purposes under this
Agreement during such period, notwithstanding that it shall be outside the
relevant Professional Pack size range specified for it in Schedule 1.

 

16



--------------------------------------------------------------------------------

3.17 Licensor shall from time to time be entitled to propose new products to
JohnsonDiversey which Licensor wishes to add to the Products in any Territory.
For the avoidance of doubt, the addition of any such new product to the Products
in any Territory shall be subject to the prior written agreement of the Parties
in accordance with Clause 25.6 as regards all matters relevant to its addition
as a Product under this Agreement (including, without limitation, the Technical
Specifications, Product Template and Product Trade Marks applicable to it).

 

3.18 Products may be removed from this Agreement or from any Territory by
Licensor without the prior written consent of JohnsonDiversey upon Licensor
giving prior written notice of such removal to JohnsonDiversey where there is a
partial termination of this Agreement by Licensor in accordance with Clause
16.2(B) following (i) a sale or other disposal by Licensor (or any member of
Licensor’s Group) of the Product Trade Marks related thereto and/or the business
and/or the assets associated with such Product Trade Marks or Products; or
(ii) the discontinuation, in good faith, of the sale by the relevant member of
the Licensor’s Group of the corresponding consumer product that is equivalent to
such Product in the relevant Territory (including without limitation where such
consumer product is migrated to another trade mark of the Licensor’s Group and
the Parties do not agree to the migration by the relevant member of the
JohnsonDiversey Group of the relevant Product to the same trade mark and its
inclusion as a Product Trade Mark hereunder; subject always in each case to
Licensor having paid (where applicable) compensation in accordance with the
Umbrella Agreement in respect of any such partial termination. For the avoidance
of doubt, save as provided in this Clause 3.18, no Product may otherwise be
removed from this Agreement without the prior written consent of the Parties in
accordance with Clause 25.6.

 

17



--------------------------------------------------------------------------------

3.19 For the avoidance of doubt, nothing in this Agreement or in any
Inter-Affiliate Licence shall oblige JohnsonDiversey or any JD Affiliate to make
or offer to make any Restricted Sale.

 

4. Use of the Trade Marks and Formulation Rights

 

4.1 Each JD Affiliate hereby undertakes that it will not use any of the Trade
Marks with any other mark, name, word, logo, symbol or device, except that JD
Affiliates shall be entitled to include references to the Products and the
Product Trade Marks and visual representations thereof in its promotional and
marketing materials notwithstanding that such materials also include any mark,
name, word, logo, symbol or device owned by or licensed to the JohnsonDiversey
Group.

 

4.2 JD Affiliates shall not use the Trade Marks or Formulation Rights or
Packaging Rights other than for the purposes authorised by this Agreement. For
the avoidance of doubt, JD Affiliates shall not use the Trade Marks or
Formulation Rights or Packaging Rights in relation to each corresponding Product
in the corresponding Territory for active sales to any customers other than
Customers.

 

4.3 Each JD Affiliate undertakes:

 

  (A) only to use each of the Product Trade Marks on, and Formulation Rights and
Packaging Rights in relation to, the corresponding Products; and

 

  (B) not to brand any Products with any trade mark or branding other than the
corresponding Product Trade Mark.

 

4.4 Without prejudice to JohnsonDiversey’s and the JD Affiliates’ right to
challenge the validity of any registrations of the Trade Marks or Formulation
Rights or Packaging Rights, JohnsonDiversey and members of the JohnsonDiversey
Group shall not at any time do or authorise to be done any act or thing which
may in any way impair the rights of Licensor (or any member of the Licensor’s
Group) in the Trade Marks or Formulation Rights or Packaging Rights or, in
respect of any registration of the Trade Marks or Formulation Rights or
Packaging Rights, anything which may invalidate such registration.

 

4.5 JD Affiliates shall only use the Trade Marks in the prescribed layouts,
formats, logotypes, colours and manner for each medium specified in the Use
Guidelines.

 

4.6 JD Affiliates shall not use the Trade Marks as a company or trading name.

 

4.7 JD Affiliates shall take all reasonable steps consistent with the other
terms of this Agreement to prevent any of the Trade Marks becoming generic,
losing their distinctiveness, becoming liable to mislead the public, or being
detrimental to or inconsistent with the goodwill, reputation and image of
Licensor.

 

4.8 JD Affiliates shall ensure that all references to any of the Trade Marks on
all Products and Materials are accompanied by a statement in the relevant
language of each Territory to the effect that the relevant Trade Mark is (i) a
registered trade mark (if it is) of Unilever and (ii) is used under licence.

 

18



--------------------------------------------------------------------------------

4.9 Without prejudice to the obligations of JohnsonDiversey and the JD
Affiliates hereunder, the Parties acknowledge that as at the Commencement Date
the statement referred to in Clause 4.8 may not appear on all Products and that
this and various other non-material, labelling changes may be required to ensure
that all Products meet the requirements of this Agreement, including without
limitation compliance with applicable local law in this regard. JohnsonDiversey
and the JD Affiliates undertake to use reasonable endeavours to include such
statement on and to ensure that all Products meet such requirements in relation
to all Products as soon as reasonable practicable following the Commencement
Date and in any event no later than twelve (12) months after the Commencement
Date.

 

4.10 JD Affiliates may use the Trade Marks on the Internet, in accordance with
this Clause 4 and the approval of Materials in Clauses 5.9, 5.10 and 5.11 for
the purposes of promoting its business in the Products in the corresponding
Territory, but may not do so in a manner which specifically targets any
customers other than Customers.

 

4.11 JD Affiliates shall not be entitled to, and undertake not to (and not to
permit or authorise any third party to):

 

  (A) register or apply for any domain name, keyword or means of directing
internet traffic; or

 

  (B) use a metatag, or hidden text,

which (in each case) consists of or contains any of the Trade Marks or any
confusingly similar word.

 

5. Quality Control

 

5.1 Each JD Affiliate shall at all times and for all Products, comply with all
directions and quality standards given to it by or on behalf of the Licensor in
writing relating to the style and application of the Trade Marks to the Products
and all Materials, the Products and packaging relating to Products. Licensor
agrees that such directions and quality standards will remain consistent with
the requirements Licensor applies in respect of the equivalent products sold to
customers of the Licensor’s Group (including each Unilever Affiliate) in the
relevant Territory.

 

5.2 If it is found that any Products supplied or intended to be supplied by any
JD Affiliate are not in conformity with any of its obligations under this
Agreement, Licensor shall give notice to JohnsonDiversey to that effect and
JohnsonDiversey undertakes that from the date, 30 (thirty) Business Days after
such notice is given it will not supply any of such non-conforming Products
without first either conforming them to such obligations or obtaining the prior
written consent of Licensor.

 

5.3 JD Affiliates shall, at Licensor’s written request, promptly provide
Licensor with representative samples of the Products and packaging and of all
Materials in each case produced or used by or for it (or intended to be used by
or for it within the three months following such request), for the purpose of
checking compliance with this Agreement by the JD Affiliates, provided that
Licensor may not make such request in respect of any particular Product Group
more than once in any Territory in any six month period.

 

5.4

Upon reasonable notice and at Licensor’s expense, JD Affiliates shall permit the
Licensor’s employees or any authorised representatives appointed by Licensor (to
whose appointment JohnsonDiversey consents in writing, such consent not to be

 

19



--------------------------------------------------------------------------------

 

unreasonably withheld or delayed) such access during Working Hours to JD
Affiliates’ premises (and the premises of its sub-licensees and sub-contractors)
or as Licensor may reasonably require, but subject to such restrictions as are
reasonable given any confidentiality obligations which JohnsonDiversey or any JD
Affiliate owes to other parties, (and not more than four times in any year in
respect of any Product Group in any Territory) to enter and inspect the plant,
facilities, equipment and methods used by each JD Affiliate (and/or its
sub-contractors and sub-licensees) in the manufacture, preparation, packaging,
storage and handling of any Product or Products, and shall take reasonable steps
necessary to implement (at JD Affiliates’ cost) any reasonable suggestions
(taking into account the standards as would be expected for a site manufacturing
Licensor’s own products) made by Licensor following such inspections. In the
event that the JD Affiliate fails to implement such suggestions within a period
that is reasonably sufficient to do so, but in any event no less than 60 (sixty)
Business Days, Licensor may terminate this Agreement with immediate effect by
written Notice in respect of the Product or Products in respect of which such
suggestions were made. If requested by Licensor, JohnsonDiversey shall conduct
such inspections of sub-licensees and/or sub-contractors as Licensor shall
reasonably request. The cost of such inspections shall be split equally between
Licensor and JohnsonDiversey. JohnsonDiversey shall inspect, and report to
Licensor on, such matters (in relation to such inspection) as Licensor shall
specify.

 

5.5 JD Affiliates shall take commercially reasonable steps to provide competent
and well-trained personnel, and shall take commercially reasonable steps to
train, maintain and direct all required personnel sufficiently in every respect
to perform all of its obligations under this Agreement and to satisfy the
quality control requirements set out in this Agreement in relation to the
Products.

 

5.6 JD Affiliates shall have a written procedure consistent with the Operational
Protocol for dealing with all complaints relating to the Products promptly and
in such a way to minimise any damage to the JohnsonDiversey business or the
Trade Marks or Licensor’s goodwill therein. Licensor or its authorised
representative shall be entitled on reasonable notice to inspect this procedure
and review compliance with it. JD Affiliates must use reasonable endeavours to
incorporate reasonable proposals from Licensor on how the procedure or
compliance with it could be improved; provided, that JD Affiliates shall have no
obligation to implement any proposal or procedure which is more restrictive or
costly than those procedures employed by Licensor in its own facilities.

 

5.7 The Parties, the JD Affiliates and the Unilever Affiliates shall cooperate
and shall take all reasonable steps to ensure that the Technical Specifications
comply with all established industry standards, laws, regulations, codes of
practice and guidance, decisions and recommendations of any relevant court,
tribunal, regulatory body or ombudsman from time to time relating to the
manufacturing, packaging, supply and sale of the corresponding Products and, if
they do not, the Party discovering such non-compliance shall provide the other
Party with written details of any perceived non-compliance.

 

5.8 JD Affiliates shall take such appropriate and reasonable steps with respect
to the control of microbiological, foreign body and chemical hazards (including
complying with all quarantine requirements) in respect of the Products as
Licensor takes with its own products.

 

5.9 JohnsonDiversey shall submit to the Licensor for approval, to the contact
referred to in Clause 21.4 or otherwise specified by Licensor referring to this
Agreement, representative samples of all Materials relating to the Products
which bear any Trade Mark.

 

20



--------------------------------------------------------------------------------

5.10 Licensor shall indicate in writing (within 15 Business Days of receiving a
written request from JohnsonDiversey) its approval (which shall not be
unreasonably withheld or delayed) or otherwise of the content of Materials
submitted to it pursuant to Clause 5.9. No such Materials may be used or
promulgated by JohnsonDiversey unless prior written approval has been obtained
from Licensor.

 

5.11 JohnsonDiversey shall upon the request of Licensor send final versions of
representative samples of Materials bearing any of the Trade Marks to Licensor
for its records and agrees that it shall make no alteration to any such material
unless it has first received the written approval of Licensor in accordance with
the procedure set forth in Clauses 5.9 and 5.10.

 

6. Payment

 

6.1 Each JD Affiliate shall pay to the respective Unilever Affiliate a royalty
of 4% (four per cent.) of the Net Proceeds of Sale of the Products in the
Territory (the “Royalty”). The Royalty shall be payable quarterly in arrears in
accordance with the provisions of Clauses 6, 7 and 8.

 

6.2 Each payment to be made by a JD Affiliate under this Agreement shall be made
in full, without any set-off, restriction or condition (whether for or on
account of any counterclaim or otherwise) and without, and free and clear of,
any deduction or withholding whatsoever (save only as required by law).

 

6.3 If a JD Affiliate fails to pay any sum payable by it under this Agreement on
the due date of payment such JD Affiliate shall pay interest on such sum, which
may, without limiting the rights of the relevant Unilever Affiliate, be claimed
as a debt of liquidated demand, for the period from and including the due date
up to the date of actual payment (after as well as before judgement); interest
shall be payable at a rate equal to 2% per annum above (a) EURIBOR in the case
of Euro payments, (b) LIBOR in the case of Dollar or Sterling payments, or
(c) the applicable LIBOR equivalent or, if none, the relevant “sovereign debt”
interest rate, in the case of payments in currencies other than Euro, Sterling
or Dollars, from time to time and shall accrue from day to day.

 

6.4 The Royalty shall be payable in local currency.

 

7. Taxes

The Royalty does not include any amount in respect of VAT or other sales tax or
duty which may be chargeable from time to time on the supply of any goods or
services under this Agreement. If such VAT, sales tax or duty is chargeable in
respect of any such supply, an amount equal to such VAT, sales tax or duty shall
be added to the Royalty and JohnsonDiversey agrees (on behalf of itself and/or
the member of JohnsonDiversey Group to whom such supply has been made) to pay an
amount equal to such VAT, sales tax or duty to the member of Licensor’s Group
who made such supply, against delivery of the invoice referred to below in this
Clause 7. Licensor agrees that the member of Licensor’s Group who made such
supply shall issue to the member of JohnsonDiversey Group to whom such supply
was made a proper and valid invoice in respect thereof showing the Royalty,
being an amount not including any amount payable in respect of VAT or (where
applicable) any other sales tax or duty, and also the amount equal to such VAT
or (where applicable) any other sales tax or duty. In the event that the member
of the JohnsonDiversey Group to whom such supply was made has paid an amount in
respect of VAT or such other sales tax or duty to the member of the Licensor’s
Group who made such supply in respect of any supply under this Agreement and an
adjustment is made to the price pursuant to any provision of this Agreement with
the effect that the member of the Licensor’s Group who made such supply is
required to make a payment to the member of the JohnsonDiversey Group to whom
such supply was made, the member of the Licensor’s Group who made such supply
shall, in addition to the payment of such amount, repay to the member of the
JohnsonDiversey Group to whom such supply was made an amount equal to the VAT or
such other sales tax or duty referable to such sum and deliver a valid credit
note to the member of the JohnsonDiversey Group to whom such supply was made in
respect of such VAT or (where applicable) such other sales tax or duty. In the
event that the member of the JohnsonDiversey Group to whom such supply was made
has paid an amount in respect of VAT or such other sales tax or duty to the
member of Licensor’s Group who made such supply and such amount was not properly
due or chargeable, such member of Licensor’s Group shall pay such member of the
JohnsonDiversey Group an amount equal to such VAT, sales tax or duty which was
incorrectly charged and deliver to such member of the JohnsonDiversey Group a
valid credit note and a new invoice to correct such VAT, sales tax or duty. This
Clause 7 shall apply mutatis mutandis to any other consideration (actual or
deemed) payable by members of the JohnsonDiversey Group under this Agreement.

 

21



--------------------------------------------------------------------------------

8. Records and verification

 

8.1 JD Affiliates shall maintain accurate records and books of all relevant
financial transactions relating to the sale or disposal in each Territory of
goods on or in connection with which any of the Trade Marks, Formulation Rights
and/or Technical Specifications are to be used in that Territory. Such records
shall be available for inspection by authorised representatives appointed by
Licensor (to whose appointment JohnsonDiversey consents in writing, such consent
not to be unreasonably withheld or delayed) during Working Hours on reasonable
prior notice and subject to reasonable confidentiality obligations imposed by
JohnsonDiversey. Such representatives shall review such records and report to
Licensor only on any discrepancies between the information in such records and
the information reported to Licensor or amounts paid to Unilever Affiliates (in
each case pursuant to this Agreement). The costs of such inspection shall be
borne by Licensor unless such inspection reveals a deficiency of more than 10%
against the reported amount, in which event the out-of-pocket costs shall be
borne by JohnsonDiversey. If any inspection conducted by Licensor discovers any
error resulting in an underpayment to Unilever Affiliates, then the relevant
Unilever Affiliate shall be entitled to invoice the relevant JD Affiliate for
such amount, together with interest thereon in accordance with the provisions of
Clause 6 (as if such amount had been paid late and demanded) and the relevant JD
Affiliate shall pay such amount within 10 days of receipt of such invoice. If
any inspection conducted by Licensor discovers any error resulting in an
overpayment to Unilever Affiliates, the relevant JD Affiliate shall be entitled
to withhold from the next Royalty payment due to the relevant Unilever Affiliate
an amount equal to (a) such amount, together with (b) interest thereon in
accordance with the provisions of Clause 6 (as if such amount had been paid late
and demanded), less (c) half of the out-of-pocket costs of that inspection.

 

8.2 The Royalty shall be payable within 45 (forty-five) days of the last day of
each calendar quarter and shall be accompanied by a statement (the “Royalty
Statement”), in a format as set out in Schedule 2, of the Net Proceeds of Sale,
certified by an officer of the relevant JD Affiliate or his nominee to be a true
and accurate record of such amount together with all information necessary to
enable the Royalty Statement to be verified using the Standard Financial
Information Report.

 

8.3 Each JD Affiliate shall provide the corresponding Unilever Affiliate, within
30 (thirty) days of the last day of each fiscal month with the Standard
Financial Information Report in respect of aggregate sales of Products in such
fiscal month in the format set out in Schedule 5.

 

22



--------------------------------------------------------------------------------

8.4 JohnsonDiversey shall supply to Licensor within 90 (ninety) days of the end
of each Fiscal Year of the Agreement a certificate in writing from its Chief
Financial officer, certifying the aggregated Net Proceeds of Sale in such Fiscal
Year and that the methodology applied in calculating the amount of the Royalty
paid hereunder was in accordance with this Agreement. Alternatively, if so
requested in writing by Licensor prior to the end of any Fiscal Year,
JohnsonDiversey shall procure that such certificate shall be provided by the
external, independent, third party auditors to the JohnsonDiversey Group, or by
some other external, independent, third party audit firm, reasonably acceptable
to both Parties, and the costs of any such external, independent third party
auditor in providing this certificate shall be shared equally between the
Parties.

 

9. Goodwill and Conduct

 

9.1 JohnsonDiversey and each JD Affiliate acknowledge that all goodwill
associated with the use of the Trade Marks by JD Affiliates (or any sub-licensee
of a JD Affiliate) vests and shall vest in Licensor and that JD Affiliates (and
each of their sub-licensees) have no, and shall not by virtue of this Agreement
obtain any, rights in any of the Trade Marks other than those expressly set out
herein. JohnsonDiversey and each JD Affiliate undertake not to make any claim to
such goodwill or, save as set out in this Agreement, to any rights in the Trade
Marks.

 

9.2 Without prejudice to Clause 9.1, if any goodwill or proprietary right in
relation to the Trade Marks vests in JohnsonDiversey or any JD Affiliate (or any
of their sub-licensees ), JohnsonDiversey shall, immediately upon becoming aware
of the vesting of such goodwill or right, assign, or procure the assignment of,
such goodwill or right to Licensor.

 

9.3 Without prejudice to their right to challenge the validity of any
registrations of the Trade Marks, JohnsonDiversey and the JD Affiliates
undertake not to commit or omit any act or pursue any course of conduct, during
the term, which (in either case) might tend to:

 

  (A) bring any of the Trade Marks into disrepute;

 

  (B) damage the goodwill or reputation attaching to any of the Trade Marks;

 

  (C) prejudice the validity or enforceability of, or the Licensor’s ownership
of any rights in, any of the Trade Marks;

 

  (D) dilute the value or strength of any of the Trade Marks or any
registrations thereof;

 

  (E) distort or damage the image associated with any of the Trade Marks; or

 

  (F) damage the goodwill or reputation in the name of Licensor or any member of
Licensor’s Group.

 

9.4 JohnsonDiversey and the JD Affiliates shall, during the continuance of this
Agreement, at all times act dutifully and in good faith toward Licensor and the
members of the Licensor’s Group in relation to the Products and in particular
(but without limitation) shall use all commercially reasonable and proper
efforts to promote and market the Products to Customers and prospective
Customers.

 

9.5 JohnsonDiversey and the JD Affiliates shall, during the continuance of this
Agreement, at all times adhere to business principles which are consistent with
Licensor Group’s Code of Business Principles in force from time to time and
provided to JohnsonDiversey.

 

23



--------------------------------------------------------------------------------

10. Trade Mark Filings

JohnsonDiversey undertakes that neither it nor any member of its Group
(including any JD Affiliate) shall anywhere in the world during the term of this
Agreement and for a period of 5 (five) years thereafter file or permit or
encourage others to file any trade mark applications in relation to, or
otherwise make any claim to or seek to (or permit or encourage others to)
acquire any rights in any of the Trade Marks or any name or mark which includes
any of the Trade Marks or any name or mark which is similar or substantially
similar to or so nearly resembling any of the Trade Marks as might reasonably
cause deception or confusion, unless previously consented to in writing by
Licensor. The provisions of this Clause 10 shall survive any termination of this
Agreement.

 

11. Liaison Managers

 

11.1 Each Party shall appoint a liaison manager and shall notify the other party
of the identity of such liaison manager. Either Party may, upon 5 (five)
Business Days’ Notice to the other, appoint a replacement liaison manager.

 

11.2 The liaison managers shall be responsible for liaising with the other party
in relation to the performance of this Agreement including without limitation
the provision of Improvement Know-How to JD Affiliates pursuant to Clause 3.7.

 

12. Recordal

 

12.1 Licensor or JohnsonDiversey may take any steps necessary to record at the
appropriate trade mark registries the licences of the Trade Marks granted to the
JD Affiliates under Clause 2. The cost of any such recordal shall be borne by
the recording Party and each Party agrees to co-operate fully with the other to
obtain such recordals.

 

12.2 JohnsonDiversey and the JD Affiliates shall execute such documents and, at
Licensor’s sole expense, do such other reasonable acts and things as Licensor
may request from time to time for the purpose of:

 

  (A) confirming to third parties the existence of Licensor’s rights in or in
relation to any of the Trade Marks;

 

  (B) assisting Licensor to protect and defend any rights in or in relation to
any of the Trade Marks; and

 

  (C) assisting Licensor to obtain or maintain trade mark registrations in
respect of any of the Trade Marks.

 

13. Indemnity

 

13.1 JohnsonDiversey shall indemnify, and keep indemnified, Licensor and the
Unilever Affiliates from and against all claims, costs (including, without
limitation, reasonable legal costs and other advisers fees), damages, expenses,
losses and liabilities (“Losses”) incurred by Licensor solely as a result of or
solely in connection with (a) a claim (other than a claim of trade mark
infringement or trade mark dilution related to a JD Affiliate permitted use of
the Trade Marks in accordance with this Agreement) which is caused by the action
or inaction of JohnsonDiversey or any JD Affiliate and in respect of which
Licensor’s liability arises solely from JohnsonDiversey’s or a JD Affiliate’s
use of the Trade Marks under this Agreement or (b) a Product Claim (as defined
in Clause 3.10).

 

24



--------------------------------------------------------------------------------

13.2 Licensor shall indemnify, and keep indemnified, JohnsonDiversey and the JD
Affiliates from and against all Losses incurred by JohnsonDiversey and the JD
Affiliates solely as a result of or solely in connection with any claim of trade
mark infringement or trade mark dilution related to the permitted use by JD
Affiliates of the Trade Marks in accordance with this Agreement.

 

14. Infringement

 

14.1 Licensor warrants that it (or a member of the Licensor’s Group) is the
proprietor of the registrations and applications for registration of the Product
Trade Marks listed and corresponding to the Products in the corresponding
Territories as set out in Schedule 1 and the Corporate Trade Marks.

 

14.2 If at any time during the duration of this Agreement JohnsonDiversey or any
JD Affiliate is aware that any passing-off, infringement or act of unfair
competition in relation to, or challenge to the validity of or proceedings for
rectification in respect of, any of the Trade Marks or Formulation Rights is
occurring, threatened or likely, then JohnsonDiversey shall promptly Notify
Licensor, providing to Licensor such information as it has concerning:

 

  (A) the identity of the passer-off, infringer, unfair competitor or challenger
(as appropriate) and any other person responsible for or involved in the matter;
and

 

  (B) the infringement, acts of passing-off or acts of unfair competition
complained of or the challenge or proceedings at issue (as appropriate),

and also providing the information that alerted JohnsonDiversey or any JD
Affiliate to such matter.

 

14.3 Licensor shall, at its cost, have sole control of any proceedings arising
out of any infringement, acts of passing-off or unfair competition, challenge or
revocation proceedings in relation to any of the Trade Marks or Formulation
Rights. Licensor shall have no obligation to bring or defend such proceedings.
Neither JohnsonDiversey nor any JD Affiliate shall make any admission as to
liability nor agree to any settlement or compromise of any action without
Licensor’s prior written consent. Subject to Clause 13.2, JohnsonDiversey and
each JD Affiliate shall give Licensor all reasonable assistance in respect of
any such proceedings including, without limitation, lending its name where
necessary, to any proceedings brought or defended by Licensor. Any recovery
obtained from such proceedings shall accrue solely to the benefit of Licensor
and Licensor shall indemnify JohnsonDiversey and each JD Affiliate in respect of
all costs reasonably incurred by JohnsonDiversey and each JD Affiliate in
assisting Licensor with any such proceedings.

 

14.4 Licensor shall give all reasonable consideration to any representations
made by JohnsonDiversey concerning the bringing of (and strategy in relation to)
possible proceedings, in a Territory in respect of matters that JohnsonDiversey
notifies to it pursuant to Clause 14.2 and which JohnsonDiversey specifies have
a material effect on sales of Products in that Territory.

 

15. Licensor’s Warranty

 

15.1 Licensor warrants that each of Licensor’s Group’s consumer products which
have identical Technical Specifications to a Product comply, if used in
accordance with the instructions given for it, for the purpose intended and for
domestic use, with all applicable health and safety laws relevant to domestic
use by consumers in each jurisdiction in which members of Licensor’s Group offer
such product for sale.

 

25



--------------------------------------------------------------------------------

15.2 Subject to Clause 14.1, nothing in this Agreement shall be or be deemed to
be a representation or warranty by Licensor as to the existence, ownership,
validity, enforceability or value of any of the Trade Marks, the Formulation
Rights, the Packaging Rights, the Technical Specifications or any other rights
granted hereunder.

 

16. Term and Termination

 

16.1 This Agreement shall commence on Commencement Date and, subject to Clauses
5.4 and 30 shall continue for the period of the Term unless terminated earlier
in accordance with this Clause 16.

 

16.2 Without prejudice to any other right or remedy, and subject only (where
applicable) to the payment of compensation in accordance with the Umbrella
Agreement, Licensor may terminate this Agreement and any relevant
Inter-Affiliate Licences:

 

 

(A)

on the sixth (6th) anniversary of the Commencement Date subject to Licensor
having given not less than twelve (12) months’ prior Notice to JohnsonDiversey
and, for the avoidance of doubt, any such termination shall be in respect of
this Agreement and all Inter-Affiliate Licences;

 

  (B) with immediate effect in respect of any Product Trade Marks, Products or
Territories if and to the extent that the Licensor (or any member of the
Licensor’s Group) (i) sells or otherwise disposes of the Product Trade Marks
related thereto and/or the business and/or assets associated with such Product
Trade Marks, Products or Territories or (ii) discontinues, in good faith, the
sale of the corresponding consumer product that is equivalent to any such
Product in the relevant Territory (including without limitation where such
consumer product is migrated to another trade mark of the Licensor’s Group and
the Parties do not agree to the migration by the relevant member of the
JohnsonDiversey Group of the relevant Product to the same trade mark and its
inclusion as a Product Trade Mark hereunder. Licensor shall, subject to any
obligations of confidentiality and applicable law, use commercially reasonable
endeavours to give JohnsonDiversey reasonable prior notice of any proposed sale
or discontinuation; provided, that, in the event that less than 12 weeks notice
is provided, the affected JD Affiliates shall be provided with a sell-off period
for any inventory bearing the Trade Marks on hand when such notice was delivered
equal to not less than 12 weeks from the date such notice is delivered.

 

16.3 Without prejudice to any other right or remedy, and subject only to the
payment of compensation in accordance with the Umbrella Agreement (where
applicable), this Agreement and all relevant Inter-Affiliate Licences shall
terminate automatically and without need for notice immediately upon termination
of the Umbrella Agreement and/or the Master Sales Agency Agreement.

 

16.4 Licensor may (without prejudice to any other right or remedy) by Notice to
JohnsonDiversey terminate this Agreement with immediate effect if:

 

  (A) without prejudice to its right to do so, JohnsonDiversey or any JD
Affiliate challenges the validity of or Licensor’s or any Unilever Affiliate’s
ownership of any rights or registrations in or in relation to any of the Trade
Marks or Formulation Rights;

 

26



--------------------------------------------------------------------------------

  (B) JohnsonDiversey (or any JD Affiliate in respect of only such JD Affiliate)
is in material or persistent breach of any provision of this Agreement and, if
such breach is capable of remedy, such breach has not been remedied within 30
(thirty) Business Days after receipt by JohnsonDiversey of Notice from Licensor
requiring such remedy;

 

  (C) there is a change of control of JohnsonDiversey or JohnsonDiversey
Holdings, Inc, a change of control occurring if any person acquires Control or
any person who previously had control ceases to have such Control (whether or
not another person acquires Control), other than any transaction relating to the
sale or transfer by any member of Licensor’s Group of its equity interest in
JohnsonDiversey Holdings, Inc or an initial public offering of the shares of
JohnsonDiversey or JohnsonDiversey Holdings, Inc, it being understood that, upon
a change of control of a JD Affiliate, it ceases to be a member of the
JohnsonDiversey Group with the effect set forth in Clause 16.7;

 

  (D) any procedure is commenced with a view to the winding-up or
re-organisation of JohnsonDiversey and such procedure is not dismissed within 60
(sixty) days, save that no right to terminate will arise in respect of any
procedure commenced for the purpose of a solvent amalgamation, reconstruction or
reorganisation with the prior written consent of Licensor (such consent not to
be unreasonably withheld or delayed);

 

  (E) any procedure is commenced with a view to the appointment of an
administrator, receiver, administrative receiver or trustee in bankruptcy in
relation to JohnsonDiversey or all or substantially all of its assets and such
procedure is not dismissed within 60 (sixty) days;

 

  (F) the holder of any security over all or substantially all of the assets of
JohnsonDiversey takes unambiguous steps to enforce that security;

 

  (G) all or substantially all of the assets of JohnsonDiversey are subject to
attachment, sequestration, execution or any similar process;

 

  (H) JohnsonDiversey is unable to pay its debts as they fall due or enters into
a composition or arrangement with its creditors or any class of them; or

 

  (I) anything analogous to any of the events described in Clauses 16.4(D) to
16.4(H) occurs in any jurisdiction, or upon the occurrence of any of the events
set forth in Clauses 16.4(D) to 16.4(H), or an analogous event, affecting a JD
Affiliate, the termination right shall be available in respect of only such
affected JD Affiliate.

 

16.5 For the avoidance of doubt, the indemnification obligations shall extend
beyond the termination of this Agreement to the extent of any applicable statute
of limitations.

 

16.6 For the avoidance of doubt, but subject to Clause 16.10, the right to
terminate this Agreement in accordance with this Clause 16 is without prejudice
to any rights, powers and remedies provided by law, and any rights or
liabilities accrued hereunder, to either Party at the date of termination.

 

16.7 For the avoidance of doubt, on any member of JohnsonDiversey’s Group
(including any JD Affiliate) ceasing to be a member, this Agreement shall be
treated as terminated (in relation to that member only) for the purposes of
Clause 17, on such JD Affiliate ceasing to be a member of the JohnsonDiversey
Group.

 

27



--------------------------------------------------------------------------------

16.8 Termination of this Agreement by Licensor or expiry of the Term shall not
give JohnsonDiversey or any JD Affiliate any right to compensation other than
(i) in connection with any rights or liabilities arising under this Agreement
prior to such termination including, without limitation, any claims for
indemnity under Clause 13; and (ii) any amounts payable under the Umbrella
Agreement.

 

16.9 In respect of each relevant Territory, the JD Affiliate shall pay to the
relevant Unilever Affiliate the Clawback Amount, if following any termination
pursuant to Clause 16.2(B)(i) the JD Affiliate enters into a new agreement with
the purchaser thereof (or any successor of, or person claiming rights through,
such purchaser) in respect of some or all of the Product Trade Marks or Products
sold by the relevant Unilever Affiliate (and in respect of which this Agreement
has terminated under Clause 16.2(B)(i)) during the 2 year period following any
such termination (a “Replacement Agreement”). The JD Affiliate shall pay the
relevant Unilever Affiliate the Clawback Amount within 60 days of the JD
Affiliate entering into the Replacement Agreement. The JD Affiliate shall supply
to the relevant Unilever Affiliate, on or before the date 60 days after it
enters into any Replacement Agreement, a certificate in writing from its
auditors certifying the relevant Margin Reduction and the Clawback Amount due.

 

16.10  Notwithstanding anything to the contrary contained in this Agreement (or
in the Master Sales Agency Agreement or in the Umbrella Agreement), none of the
Parties (nor any Unilever Affiliate nor any JDI Affiliate) shall have the right
to terminate this Agreement under any circumstances other than as provided for
in Clause 5.4, Clause 16.2, Clause 16.3, Clause 16.4 or Clause 30.3 of this
Agreement, which clauses set forth the sole and exclusive grounds under which
this Agreement can be terminated.

 

17. Effect of Termination

 

17.1 Upon the termination of this Agreement or expiry of the Term all licences
or sub-licences granted pursuant to Clause 2 (and in the Inter-Affiliate
Licences) shall terminate.

 

17.2 Upon the termination of the licences or sub-licences granted pursuant to
Clause 2 (and in the Inter-Affiliate Licences) in respect of any Product:

 

  (A) subject to the Umbrella Agreement, all rights granted to JohnsonDiversey
or JD Affiliates under this Agreement in respect of the relevant Trade Marks,
Formulation Rights and Packaging Rights shall immediately terminate and each JD
Affiliate covenants to cease and not recommence its licensed use of those Trade
Marks and under those Formulation Rights and Packaging Rights;

 

  (B) subject to the Umbrella Agreement, JohnsonDiversey and each JD Affiliate
shall delete or remove the relevant Trade Marks from or (where such deletion or
removal is not reasonably practicable) destroy all Materials owned by it, or in
its possession or control;

 

  (C) JohnsonDiversey and each JD Affiliate shall delete or remove all
information regarding any of the relevant Technical Specifications (other than
those relating to the Non-Follow Products), Formulation Rights, Packaging Rights
and Improvement Know-How from or (where such deletion or removal is not
reasonably practicable) destroy or (at its option) return to Licensor all
relevant Know-How Documents owned by it, or in its possession or control;

 

  (D) JohnsonDiversey and each JD Affiliate shall if so requested by Licensor
execute an assignment in favour of the Licensor (or such other person as the
Licensor may direct) of any and all goodwill in the relevant Trade Marks as may
have accrued to JohnsonDiversey or the JD Affiliates by reason of the use of the
Trade Marks in the course of trade and confirm Licensor’s ownership of any other
rights (if any) as may have accrued to JohnsonDiversey or the JD Affiliates in
relation to the relevant Trade Marks and Products by reason of such use;

 

28



--------------------------------------------------------------------------------

  (E) JohnsonDiversey and each JD Affiliate shall if so requested by Licensor
execute an assignment in favour of the Licensor (or such other person as the
Licensor may direct) of any and all copyright in any relevant Materials;

 

  (F) JohnsonDiversey and each JD Affiliate shall if so requested by Licensor
grant or procure the grant of a royalty free, perpetual, irrevocable world-wide,
assignable, non-exclusive licence (with a right to sub-license) in favour of the
Licensor (or such other person as the Licensor may direct) of all Intellectual
Property Rights owned by (or used during the term of this Agreement in relation
to any relevant Product by) any member of the JohnsonDiversey Group which
subsist in any formulation, process, technique, packaging, advertising material,
or other thing used for the manufacture, packaging, advertising, promotion or
sale or otherwise in connection with the relevant Products on or in connection
with which any of the Formulation Rights or the Trade Marks have been used,
including but not limited to, formulations and packaging designs, but excluding
for the avoidance of doubt the “JohnsonDiversey” mark and logo and any Technical
Specifications relating to the Non-Follow Products. Each JD Affiliate shall on
request provide Licensor (free of charge) with all information, training,
documents, know-how and assistance which are reasonably necessary for the
Licensor to implement, utilise or obtain the benefit of such licence;

 

  (G) JohnsonDiversey and each JD Affiliate shall take steps to remove the
recordal at any relevant registry of its interests in the relevant Trade Marks,
Formulation Rights (other than those in respect of Non-Follow Products) and
Packaging Rights under that licence or, at Licensor’s option and sole expense,
each JD Affiliate shall co-operate with Licensor in taking any such steps; and

 

  (H) JohnsonDiversey and each JD Affiliate shall if so requested by Licensor
procure the supply of Non-Follow Products to the relevant Unilever Affiliates
(at a price equal to the transfer price charged to the relevant JD Affiliate
immediately prior to termination) for a period not exceeding twelve (12) months
after the date of such termination and permit such Unilever Affiliates to market
and sell any such Non-Follow Products to Customers in the Territories in which
such Non-Follow Products were sold or offered for sale by JD Affiliates during
the twelve (12) month period immediately prior to the date of such termination.

 

17.3 Prior to and for a reasonable period after termination JohnsonDiversey
shall provide (and shall procure that all other members of its Group (including
the JD Affiliates) shall provide) Licensor (or such other person as it may
direct) with such transitional support and assistance (excluding the provision
of customer information) as may be requested by Licensor in connection with the
Product Trade Marks and the sale of Products by Licensor or its licensees
following termination hereof.

 

17.4 Termination of this Agreement shall not affect any rights or liabilities
arising under this Agreement prior to such termination.

 

18. Assignment

 

18.1 This Agreement shall be binding on and shall inure for the benefit of the
successors of the Parties.

 

29



--------------------------------------------------------------------------------

18.2 Except as otherwise set forth in this Agreement, neither Party nor any
member of its Group (including, as applicable, the JD Affiliates or the Unilever
Affiliates) shall assign, transfer, charge or dispose in any way of any of its
rights or benefits or obligations or burdens under, this Agreement (or purport
to do any such thing) without the other Party’s prior written consent; provided,
for the avoidance of doubt, that the transferability of any debts owed by
customers of JD Affiliates in respect of Products sold to them hereunder shall
be not be restricted hereby and such debts shall be freely assignable; and
provided further that, subject as provided below, each Party may assign as
collateral security all of its rights under this Agreement to any secured
creditor of such assigning Party, each Party hereby acknowledges and consents to
such assignment, save that neither JohnsonDiversey nor any member of the
JohnsonDiversey Group shall create any security interest in or over the Trade
Marks and no security interest in and/or in respect of any of their rights under
this Agreement shall be recorded or registered in respect of any of the Trade
Marks, without the prior written consent of Licensor.

 

18.3 Either Party may at any time assign the benefit, subject to the burden, of
all or any part of this Agreement to any member of its Group, but only for as
long as such assignee remains a member of its Group, without requiring the other
Party’s consent.

 

19. Confidentiality

 

19.1 Subject to Clause 19.3, each Party and each member of their respective
Groups shall treat as strictly confidential all information received or obtained
as a result of entering into or performing this Agreement which relates to:

 

  (A) the provisions of this Agreement;

 

  (B) the negotiations relating to this Agreement; or

 

  (C) the other Party or any member of its Group (including, as applicable, the
JD Affiliates or the Unilever Affiliates).

 

19.2 Subject in each case to Clause 19.3:

 

  (A) JohnsonDiversey and each member of its Group shall treat as strictly
confidential (and, for the avoidance of doubt, not use otherwise than as
licensed under Clause 2.1) all information supplied to it directly or indirectly
for the purpose of this Agreement, including but not limited to, marketing
information, data, materials and samples, Technical Specifications (other than
in relation to the Non-Follow Products), Formulation Rights or Improvement
Know-How; and

 

  (B) Licensor and each member of its Group shall treat as strictly confidential
(and, for the avoidance of doubt, not use otherwise than in connection with this
Agreement) all information supplied to it directly or indirectly for the purpose
of this Agreement, including but not limited to, marketing information, data,
materials and samples and Technical Specifications in relation to the Non-Follow
Products.

 

19.3 Each Party and each member of their respective Groups (including, as
applicable, the JD Affiliates or the Unilever Affiliates) may disclose
information which would otherwise be required to be treated as confidential only
if and to the extent:

 

  (A) required by the law of any relevant jurisdiction;

 

30



--------------------------------------------------------------------------------

  (B) required by any securities exchange or regulatory or governmental body to
which that Party or any member of its Group (including, as applicable, the JD
Affiliates or the Unilever Affiliates) is subject or submits, wherever situated,
whether or not the requirement for information has the force of law;

 

  (C) required to vest the full benefit of this Agreement in either Party or any
member of its Group (including, as applicable, the JD Affiliates or the Unilever
Affiliates);

 

  (D) required by existing contractual obligations of the disclosing party;

 

  (E) disclosed to the professional advisers, auditors and bankers of each Party
or any member of its Group (including, as applicable, the JD Affiliates or the
Unilever Affiliates);

 

  (F) the information has come into the public domain through no fault of that
Party or any member of its Group (including, as applicable, the JD Affiliates or
the Unilever Affiliates), it being understood that when any Information becomes
publicly available and non-confidential, that fact alone does not in itself
remove the confidentiality relating to a further combination of which that item
forms part, or to a modified or improved form of such Information or
combination, or the commercial confidentiality of the plans of the parties for
research, improvement or applications concerning such item or combination; or

 

  (G) the other Party has given prior written approval to the disclosure,

provided that (i) where information is disclosed pursuant to Clauses 19.3(A) or
19.3(B) the disclosing party shall, to the extent it is lawfully able to do so,
give prior notice to the other Party of such disclosure, and (ii) where
information is disclosed pursuant to Clauses 19.3(C), (D) and (E) the person to
which the information is disclosed is bound by obligations of confidence and
non-use that are no less onerous than those set out in this Clause 19.

 

19.4 On termination of this Agreement (in part or as a whole) each Party shall
(unless the other Party shall have agreed otherwise in writing) return as soon
as reasonably practicable to the other Party or destroy all written information
imparted by it, and all documents to the extent that they embody oral
disclosures of information made by that other Party for the purposes of this
Agreement and all copies made of the same and also all samples or other
materials ancillary thereto, provided that if the termination is in part, then
the foregoing shall only apply with respect to the relevant part of such
information, documents and other materials affected by such termination.

 

19.5 The restrictions contained in this Clause 19 shall continue to apply after
the expiry or termination (for any reason) of this Agreement without limit in
time.

 

20. Remedies and Waivers

 

20.1 No delay or omission by either Party to this Agreement in exercising any
right, power or remedy provided by law or under this Agreement shall:

 

  (A) impair such right, power or remedy; or

 

  (B) operate as a waiver thereof.

 

31



--------------------------------------------------------------------------------

20.2 The single or partial exercise of any right, power or remedy provided by
law or under this Agreement shall not preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

20.3 The rights, powers and remedies provided in this Agreement are cumulative
and not exclusive of any rights, powers and remedies provided by law or equity.

 

21. Notices

 

21.1 All notices and other communications given or made pursuant to this
Agreement, subject to Clause 21.4, shall be in writing and shall be deemed to
have been duly given or made as of the date of receipt and shall be delivered
personally or mailed by registered or certified mail (postage prepaid, return
receipt requested), sent by overnight courier or sent by facsimile, to the
applicable Party at the following addresses or facsimile numbers (or at such
other address or telecopy number for a Party as shall be specified by like
notice):

if to Licensor:

Unilever PLC

Unilever House

Blackfriars

London EC4P 4BQ

England

Attention:    Corporate Counsel

Facsimile:   +44 20 7822 6536

if to JohnsonDiversey:

JohnsonDiversey, Inc.

8310 16th Street

Sturtevant,

Wisconsin 53177-0902

United States of America

Attention:    General Counsel

Facsimile:   +1 262 631 4249

or such other address as any Party shall specify by written notice so given, and
such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.

 

21.2 Any Party may notify any other Party of any changes to the address or any
of the other details specified in this Clause 21, provided that such
notification shall only be effective on the date specified in such notice or
five Business Days after the notice is given, whichever is later. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice as of
the date of such rejection, refusal or inability to deliver.

 

21.3 The provisions of this Clause 21 shall not apply in relation to the service
of Service Documents.

 

21.4 Licensor has delegated the giving of certain approvals and quality control
responsibilities relating to the Products to persons within Licensor’s Group in
accordance with the Operating Protocol. Unless and until Licensor informs
JohnsonDiversey otherwise, JohnsonDiversey shall address all requests for
approval under Clause 5 of this Agreement to the relevant Licensor contact
person and shall act in accordance with Notices from that Licensor contact
person in relation to Clause 5 as if they were given by Licensor.

 

32



--------------------------------------------------------------------------------

22. No Agency or Partnership

 

22.1 Nothing in this Agreement and no action taken by the Parties or any members
of their respective Groups (including, as applicable, a JD Affiliate or the
Unilever Affiliate) under this Agreement shall constitute a partnership,
association, joint venture or other co-operative entity between the Parties or
any members of their respective Groups (including, as applicable, a JD Affiliate
or the Unilever Affiliate).

 

22.2 Neither JohnsonDiversey nor any JD Affiliate is entitled to act as agent
for and on behalf of Licensor or any Unilever Affiliate in relation to the sale
of Products under, or otherwise in connection with, this Agreement, nor shall
Licensor or any Unilever Affiliate be liable in respect of any representation,
act or omission of JohnsonDiversey or any JD Affiliate of whatever nature in
relation to the sale of Products under, or otherwise in connection with, this
Agreement.

 

23. Costs and Expenses

Except as otherwise stated in this Agreement, each of Licensor and
JohnsonDiversey shall pay its own costs and expenses in relation to the
negotiation, preparation, execution and carrying into effect of this Agreement.

 

24. Counterparts

 

24.1 This Agreement may be executed in any number of counterparts, and by
Licensor and JohnsonDiversey on separate counterparts, but shall not be
effective until each Party has executed at least one counterpart.

 

24.2 Each counterpart shall constitute an original of this Agreement, but the
counterparts shall together constitute, or be deemed to constitute, but one and
the same instrument.

 

25. Entire Agreement

 

25.1 For the purposes of this Clause, “Pre-contractual Statement” means a draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to
this Agreement made or given by a Party or any other person at any time prior to
the date of this Agreement.

 

25.2 Save for the Umbrella Agreement, this Agreement constitutes the whole and
only agreement between the Parties relating to the Products and the Trade Marks
in the Territories and relating to the Formulation Rights and the Packaging
Rights.

 

25.3 Except to the extent repeated in this Agreement, this Agreement supersedes
and extinguishes any Pre-contractual Statement.

 

25.4 Each Party acknowledges that in entering into this Agreement it is not
relying upon any Pre-contractual Statement which is not set out in this
Agreement.

 

33



--------------------------------------------------------------------------------

25.5 No Party shall have any right of action against any other Party arising out
of or in connection with any Pre-contractual Statement (except in the case of
fraud) except to the extent repeated in this Agreement.

 

25.6 This Agreement may only be varied in writing signed by each of the Parties.

 

26. Invalidity

If at any time any provision (or part thereof) of this Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction that shall not affect or impair:

 

26.1 the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement or the remaining part (if any) of any affected
provision; or

 

26.2 the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.

 

27. Further Assurance

 

27.1 Except as stated in Clause 12.1 at the request and cost of Licensor,
JohnsonDiversey will and will procure that each JD Affiliate will execute all
documents and do all such acts and things as may be necessary or desirable to
give full effect to this Agreement.

 

27.2 Except as stated in Clause 12.1 at the request and cost of JohnsonDiversey,
Licensor will and will procure that each Unilever Affiliate will execute all
documents and do all such acts and things as may be necessary or desirable to
give full effect to this Agreement.

 

28. Third Party Rights

 

28.1 The Parties do not intend that any term of this Agreement should be
enforceable, by virtue of the Contracts (Rights of Third Parties) Act 1999, by
any person who is not a Party.

 

28.2 The Parties may by written agreement amend this Agreement without obtaining
the consent of any other members of the Licensor’s Group (including a Unilever
Affiliate) or the JohnsonDiversey Group (including a JD Affiliate).

 

29. Agent for Service

 

29.1 JohnsonDiversey irrevocably appoints JohnsonDiversey UK Ltd. of Pyramid
Close, Weston Favell Centre, Northampton, United Kingdom, NN3 8PD, to be its
agent for the receipt of service of process in England. It agrees that any
Service Document may be effectively served on it in connection with Proceedings
in England and Wales by service on its agent.

 

29.2 NV irrevocably appoints PLC to be its agent for the receipt of service of
process in England. It agrees that any Service Document may be effectively
served on it in connection with Proceedings in England and Wales by service on
its agent.

 

34



--------------------------------------------------------------------------------

29.3 Any Service Document shall be deemed to have been duly served (i) on
JohnsonDiversey, if marked for the attention of the Managing Director of
JohnsonDiversey UK Limited; and (ii) on NV, if marked for the attention of the
Corporate Counsel at Unilever PLC; and in each case:

 

  (A) left at the address specified above (in Clause 29.1, in respect of
JohnsonDiversey, or in Clause 21.1, in respect of NV) or such other address
within England and Wales as may be notified to the Party wishing to serve the
Service Document; or

 

  (B) sent by first class post to the address specified above (in Clause 29.1,
in respect of JohnsonDiversey, or in Clause 21.1, in respect of NV) or such
other address within England and Wales as may be notified to the Party wishing
to serve the Service Document.

In the case of a Service Document served pursuant to Clause 29.3(A), the Service
Document will be deemed to have been duly served when it is left. In the case of
a Service Document served pursuant to Clause 29.3(B), the Service Document shall
be deemed to have been duly served two clear Business Days after the date of
posting.

 

29.4 If the agent of JohnsonDiversey or NV at any time ceases for any reason to
act as such, that Party shall appoint a replacement agent having an address for
service in England or Wales and shall notify the other Party of the name and
address of the replacement agent. Failing such appointment and notification, the
other Party shall be entitled by Notice to that Party to appoint a replacement
agent to act on that Party’s behalf. The provisions of this Clause 29 applying
to service on an agent apply equally to service on a replacement agent.

 

29.5 A copy of any Service Document served on an agent shall be sent by post to
JohnsonDiversey or NV as appropriate. Failure or delay in so doing shall not
prejudice the effectiveness of service of the Service Document.

 

30. Force Majeure

 

30.1 If either Party is prevented from fulfilling its obligations under this
Agreement by reason of any supervening event beyond its reasonable control
(including but not by way of limitation war, national emergency, flood,
earthquake, strike or lockout (other than a strike or lockout induced by the
party so incapacitated)) the Party unable to fulfil its obligations shall
immediately give notice of this to the other Party and shall do everything in
its power to resume full performance.

 

30.2 On such notice being given neither Party shall be deemed to be in breach of
its obligations under this Agreement.

 

30.3 If and when the period of incapacity exceeds six months then this Agreement
shall automatically terminate unless the Parties first agree otherwise in
writing.

 

31. Governing Law

This Agreement shall be governed by and construed in accordance with English
law.

 

32. Jurisdiction

The courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and each Party, the JD
Affiliates and the Unilever Affiliates hereby irrevocably submits to the
exclusive jurisdiction of the English courts with regard to such disputes.

 

35



--------------------------------------------------------------------------------

Schedule 6

Affiliates

 

Territory

  

Unilever Affiliate

  

JD Affiliate

Argentina    Unilever de Argentina S.A.    JohnsonDiversey de Argentina S.A.
Australia    Unilever Australia Ltd    JohnsonDiversey Australia Pty Limited
Austria    Unilever Austria GmbH    Johnson Diversey Austria Trading GmbH
Belgium    Unilever Belgium BVBA    Johnson Diversey Belgium BVBA Canada   
Unilever Canada Inc.    JohnsonDiversey Canada, Inc. Chile    Unilever Chile HPC
Ltda    JohnsonDiversey Industrial y Comercial de Chile Limitada Czech Republic
   Unilever CR, spol. s.r.o.    JohnsonDiversey Ceska republika s.r.o. Denmark
   Unilever Danmark AS 45963128    JohnsonDiversey Filial af JohnsonDiversey UK
Ltd., England Finland    Unilever Finland Oy 0141907-3    Johnson Wax
Professional Ltd., Suomen sivuliike France    Unilever France    JohnsonDiversey
(France) S.A.S. Germany    Unilever Deutschland GmbH    JohnsonDiversey
Deutschland GmbH & Co. OHG Greece    Unilever Hellas A.E.B.E.    JohnsonDiversey
Hellas S.A. Hungary    Unilever Magyarorszag Kereskedelmi Kft.   
JohnsonDiversey Hungary Manufacture and Trade Limited Liability Company India   
Hindustan Unilever Ltd    JohnsonDiversey India Private Limited Indonesia    PT
Unilever Indonesia Tbk    PT Diversey Indonesia Italy    Unilever Italia s.r.l.
   JohnsonDiversey S.p.A. Kenya    Unilever Kenya Limited    JohnsonDiversey
East Africa Limited Netherlands    Unilever Nederland B.V.    JohnsonDiversey
B.V.

 

36



--------------------------------------------------------------------------------

New Zealand    Unilever New Zealand Ltd    JohnsonDiversey New Zealand Limited
Philippines    Unilever Philippines Inc    JohnsonDiversey Philippines, Inc.
Poland    Unilever Polska S.A.    JohnsonDiversey Polska Sp. z.o.o. Romania   
Unilever South Central Europe SRL    Johnson Diversey Romania S.R.L. Russia   
OOO ‘Unilever SNG’    JohnsonDiversey LLC Slovakia    Unilever Slovensko spol,
s.r.o.    JohnsonDiversey Slovensko, s.r.o. South Africa    Unilever South
Africa Home and Personal Care (Pty) Ltd    JohnsonDiversey South Africa (Pty)
Ltd. Spain    UNILEVER ESPAÑA, S.A.    JohnsonDiversey Espana, S.L. Sweden   
Unilever Sverige AB 556011-6146    JohnsonDiversey Sverige AB Switzerland   
Unilver Schweiz GmbH    JohnsonDiversey Europe B.V. Thailand    Unilever Thai
Holdings Limited    JohnsonDiversey (Thailand) Ltd. Turkey    Unilever Sanayi ve
Ticaret Turk AS    Diversey Kimya Sanayi ve Ticaret A.S. United States   
Unilever Supply Chain Inc, a wholly owned subsidiary of Conopco Inc.   
JohnsonDiversey, Inc.

 

37



--------------------------------------------------------------------------------

IN WITNESS of which this Agreement has been entered into on the date first
written above.

 

Signed by    )       for and on behalf of    )         UNILEVER PLC    )      
Signed by    )       for and on behalf of    )         UNILEVER N.V.    )      
Signed by    )       for and on behalf of    )         JOHNSONDIVERSEY, INC.   
)      

 

38